DETAILED ACTION
Claims 1, 3,4, 27, 31, and 35 are currently amended.  Claims 5-20 are canceled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/21 has been entered.
 Reasons for Allowance
Claims 1-4 and 21-36 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, does not teach the limitations of the independent claims, in their entirety.
The closest prior art of record is Greff US 5620441 and Fukui US 20160169941.  
Greff teaches sensing circuitry and a coupler to sense the current in a cable (Fig. 1, 41 and 43).  The sensor is able to move between a monopolar cable (Fig. 1 cable 21) and a bipolar cable (Fig. 1 cable 18).  The sensor then interacts with a smoke evacuation device in the electrosurgical system (col 4 lines 10-12).  Fukui teaches a current sensor with different walls (Fig. 1 32a-c) and a retaining member (Fig. 1 holding .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606. The examiner can normally be reached Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794